Citation Nr: 0125692	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  97-19 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a left knee disorder 
secondary to service-connected right knee disorder and/or pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware, which, among other things, denied 
the benefit sought on appeal.  The Board first considered 
this matter in December 1998, and remanded it to the RO for 
additional development.  The case was returned to the Board 
in July 2000, but another remand was required for the RO to 
complete the originally requested development.  All requested 
development having now been satisfactorily completed, the 
issue of service connection for a left knee disorder as 
secondary to service-connected disabilities is returned to 
the Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left knee disorder is a result of 
osteoarthritis and chondrocalcinosis.  His left knee disorder 
is not due to or a proximate result of either his service-
connected right knee disorder or pes planus.


CONCLUSION OF LAW

The veteran's left knee disorder is not proximately due to or 
the result of his service-connected right knee disorder 
and/or pes planus.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.310 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for secondary service connection for a left knee 
disorder and its duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
this claim under the Veterans Claims Assistance Act of 2000, 
66 Fed. Reg. 45,620 (Aug. 19, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  By virtue of the Statement of the Case and 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claim.  
The veteran was afforded VA examinations and the RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  In fact, it appears that all 
evidence identified by the veteran relative to his claim for 
secondary service connection has been obtained and 
associated with the claims folder.  Specifically, the RO 
obtained all chiropractic treatment records as well as a 
medical opinion regarding the etiology of the veteran's left 
knee disorder.  The veteran was also given the opportunity 
to appear and testify before both an RO Hearing Officer and 
a member of the Board to advance any and all arguments in 
favor of his claim.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The veteran contends that he has experienced left knee pain 
for approximately ten to fifteen years as a result of 
overcompensating in his movements because of his service-
connected residuals of a right knee injury with traumatic 
arthritis and/or his service-connected pes planus.  He 
asserts that it is only logical to conclude that a person's 
left knee would have to bear the weight that is normally 
borne by a good right knee when the right knee is weaker 
because of a disability.  And, as a result, it is only 
logical to conclude that such a person's left knee would 
become overly stressed as a result of the right knee injury.  
In the alternative, or in addition thereto, the veteran 
contends that his service-connected pes planus has 
contributed to his left knee disorder because of an irregular 
gait.

The veteran has participated in chiropractic treatment since 
1981.  Treatment records show that his primary complaints are 
in reference to low back and hip pain.  In October 1984 he 
complained of hip problems and right knee soreness and 
related being "rear ended" in a car.  In August 1986, he 
related bilateral knee pain in addition to his back 
complaints and requested an overall adjustment. In June 1990, 
he noted pain in his knees and calves, and in August 1997, he 
complained of bilateral knee discomfort.  The treatment 
records do not reflect any treatment specifically for the 
veteran's knees.

In March 1997, the veteran's treating chiropractor reported 
that the veteran experienced increased pain due to years of 
poor biomechanics.  In June 1997, he reported that the 
veteran had re-occurring hip and back pain for many years.  
He opined that in a person with flat feet and knee pain there 
was a direct link to biomechanical deficiency and low back 
pain.  In August 1998, the veteran's chiropractor further 
opined that as a result of the veteran's long-standing 
problem with his feet, he could "only assume" that there 
was a direct link between that problem and his current knee 
and back problems.  The veteran testified before the Board 
that his chiropractor had informed him that his left knee 
problem was a result of poor biomechanics caused by his 
service-connected right knee disorder and pes planus.  In a 
March 1999 statement the physician related treating the 
veteran for back pain and that in February 1999 he had some 
left knee tenderness and swelling.  The physician related 
that the veteran seemed to have feet and knee problems since 
service and that his records should be reviewed.

The veteran has undergone two VA examinations and been found 
to have symptomatic arthrofibrosis, degenerative joint 
disease with patellofemoral arthrosis, moderate 
osteoarthritis, and chondrocalcinosis of the left knee.  Upon 
objective examination in August 1997, the motion in the left 
knee lacked extension by 5 degrees with flexion to 135 
degrees, there was loud patellofemoral popping and cracking, 
and tenderness at the medial joint fissure.  There was no 
instability, swelling or effusion, but the veteran walked 
with a bilateral limp.  Magnetic resonance imaging revealed 
severe chondromalacia of the medial and patella femoral 
compartments and a degenerative tear of the posterior horn of 
the medial meniscus.  Upon objective examination in April 
1999, the veteran's gait was described as well coordinated 
without a limp and he was able to walk with both knees flexed 
to 45 degrees.  Range of motion in the left knee was from 0 
to 130 degrees with complaints of discomfort at maximum 
flexion.  McMurray test was negative and there was no 
detectable muscle weakness, tenderness, warmth, erythema or 
crepitus with motion.  X-rays revealed moderate 
osteoarthritis, mainly involving the medial compartment and 
patellofemoral joint, with calcification of the medial and 
lateral menisci.

In August 1999, the VA physician who conducted the April 1999 
examination opined that the veteran's left knee symptoms were 
not due to any right knee problem, but the result of his 
osteoarthritis and chondrocalcinosis.  In September 2000, 
that VA examiner further opined, after reviewing all of the 
veteran's chiropractic treatment records from 1981 to the 
present, that the veteran's left knee disorder was not 
secondary to pes planus.  The physician stated that he 
disagreed with the veteran's physician and that his opinion 
was based upon thirty years of experience handling foot and 
knee problems.

As will be discussed below, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
that his left knee disorder is related to a service connected 
disability.  As such, there is no reasonable doubt to be 
resolved in the veteran's favor.  Specifically, the VA 
medical opinion regarding the etiology of the veteran's left 
knee disorder is clear and unequivocal without any resort to 
speculation or remote possibility.  The examiner who reviewed 
the record including the private medical records definitively 
stated that the veteran's left knee symptoms were a result of 
osteoarthritis and chondrocalcinosis and not to his service-
connected right knee or pes planus.  In contrast, the 
statements from the veteran's treating chiropractor appear to 
have varied over time and are speculative in nature.  He 
stated, "...I can only assume this is a direct link."  In 
addition, the actual treatment records are not shown to 
support this opinion.  The treating chiropractor focused his 
treatment and comments on overall body mechanics and low back 
pain, stating that the veteran's flat feet and knee pain were 
directly linked to biomechanical deficiency and back pain; 
however, the actual treatment records focused on a variety of 
complaints, primarily his back, hip and neck, without 
reference to the veteran having a right knee disorder as a 
result of his service connected disabilities.  This leaves to 
speculation whether "biomechanical deficiency" means that 
the veteran's left knee osteoarthritis and chondrocalcinosis 
were caused by walking differently as a result of the 
service-connected pes planus and right knee disorder.  The 
Board finds this opinion is less persuasive than the 
unequivocal opinion provided by the VA examiner who reviewed 
the veteran's complete record.  Additionally, while the 
veteran's statements regarding the etiology of his left knee 
symptoms appear reasonable, the Board finds that they are not 
sufficient to establish a relationship between the left knee 
disorder and the veteran's service-connected disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
The Board is prohibited from interjecting its own 
unsubstantiated medical judgment but must rely on the 
evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Following careful review of the evidence, the Board finds 
that the veteran's left knee disorder is not the result of or 
proximately due to either his service-connected right knee 
disorder or his service-connected pes planus.  The Board 
finds that the considered opinion of the VA examiner greatly 
outweighs that of the veteran's treating chiropractor as well 
as the opinion of the veteran regarding the relationship 
between the disorders.  As a result, service connection for a 
left knee disorder must be denied.


ORDER

Service connection for a left knee disorder as secondary to 
service-connected right knee disorder and/or pes planus is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

